Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 - 28, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090104349 (US’349), further in view of “Viridor to recycle incinerator residues” (Viridor). 
Regarding claims 26 - 27, US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. See claims 1-17.
US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or 
But it is silent about the using APCr.
Viridor discloses that APCr is a hazardous by-product of the filtering process that cleans exhaust gases from incineration plants (page 1). Viridor discloses that process involves treating the waste with carbon dioxide (CO2), which reacts with the lime content of the APCr to form a carbonated compound similar to limestone. The chemically immobilises the heavy metals present in the APCr. The treated residue is then mixed with various binders and fillers prior to being pelletised with more CO2 to form a lightweight aggregate material ranging in size from two to 20 millimetres( process details). This can then be used in the same way as virgin aggregates, for example, for use in the production of building blocks (process details).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Viridor discloses utilizing APCr help the incinerators become fully zero waste to landfill (page 2, first paragraph) and US’349 discloses that secondary aggregates can be suitable for use in concrete([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to 
Regarding claim 28, Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing([0017]). Thus, it is  reasonable  to expect that the fines has been sieved.
Regarding claim 30, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
.
Claims 26 - 28, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090104349(US’349), further in view of “Carbon negative: First commercial application of accelerated carbonation technology” to Gunning et al.
Regarding claims 26 - 27, US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. See claims 1-17.

Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing fines ([0017])
But it is silent about the using APCr.
Gunning et al. disclose that carbon dioxide gas can be used as a resource to rapidly harden cementitious materials and manage the risks associated with hazardous waste and contaminated soil. Carbon dioxide primarily combines with calcium and/or magnesium minerals present in many industrial thermal residues to form carbonates; this reaction can also be promoted by the addition of, for example, Portland cement. Gunning et al. disclose that any wastes have been found to be susceptible to carbonation; primarily those derived from industrial thermal processes, including paper ashes, biomass ashes, pulverised fuel ashes, steel slags and incineration residues. Gunning et al. disclose that the potential to utilize a number of industrial residues to manufacture hardened pellets with mechanical properties suitable for use as a substitute for natural aggregate was then established (see table 1). Gunning et al. disclose that the industrial residues are air pollution control residues, Pulverised Fuel Ash (PFA), Biomass ash, Ash from burning biomass residues (including wood ashes), 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Gunning et al. disclose carbonation process to convert hazardous waste industrial residue such as APCr and into aggregate (introduction; table 1) and US’349 discloses that secondary aggregates can be suitable for use in concrete ([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
Regarding claim 28, Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion 
Regarding claim 30, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Regarding claim 33, US’349 discloses that small amounts of water are required to enable the carbon dioxide to react with the carbonatable materials. The amount of water required is much less than is used for hydraulic setting of Portland cement (hence the use of the term "moisture") and it may well be that the moisture content of the fines is sufficient for the carbonation reaction to take place. If not, then water is added to achieve a weight ratio to solids of not more than 0.5:1, possibly not more than 0.4:1 or 0.3:1. Suitably the water to solids ratio is at least 0.01:1 typically at least 0.1 or 0.2:1 ([0023]).
Claims 26 - 28, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090104349(US’349), further in view of “Accelerated carbonation of municipal solid waste incineration fly ashes “to Li et al.

US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or inert fines and a CO2-reactive i.e. carbonatable, binder in the presence of moisture and carbon dioxide, and optionally adding further fines and or binder until the aggregate reaches a size suitable for its intended use([0006]).
Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing fines ([0017])
But it is silent about the using APCr.
Li et al. disclose that the APC residues are fine particulates collected by the air treatment systems, and are a mixture of fly ash, lime and carbon. Usually APC residues 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Li disclose that It can be concluded that carbonation can reduce the hazardous nature of fly ash, and facilitate disposal and reuse and US’349 discloses that secondary aggregates can be suitable for use in concrete([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

Regarding claim 30, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 33, US’349 discloses that small amounts of water are required to enable the carbon dioxide to react with the carbonatable materials. The amount of water required is much less than is used for hydraulic setting of Portland cement (hence the use of the term "moisture") and it may well be that the moisture content of the fines is sufficient for the carbonation reaction to take place. If not, then water is added to achieve a weight ratio to solids of not more than 0.5:1, possibly not more than 0.4:1 or 0.3:1. Suitably the water to solids ratio is at least 0.01:1 typically at least 0.1 or 0.2:1 ([0023]).

Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 26 - 28, 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 10343199, further in view of “Carbon negative: First commercial application of accelerated carbonation technology” to Gunning et al. or “Viridor to recycle incinerator residues”(Viridor) or “Accelerated carbonation of municipal solid waste incineration fly ashes “to Li et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the  patent discloses a process  of making aggregate by using similar process and similar starting materials. Gunning or Viddor or Li et al. discloses that carbonation process to convert hazardous waste industrial residue such as APCr into usable material for the benefit of the enviorment. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In 

Response to Arguments
Applicant’s arguments and Alan Maries affidavit with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731